

Exhibit 10.2
APPENDIX X


Agency Code 12000  Contract No. C017720
Period 9/1/05 - 9/30/05 Funding Amount for Period Based on approved capitation
rates


This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through The
New York State Department of Health, having its principal office at Corning
Tower, Room 2001, Empire State Plaza, Albany NY 12237, (hereinafter referred to
as the STATE), and Wellcare of New York, Inc., (hereinafter referred to as the
CONTRACTOR), to modify Contract Number C017720 as set forth below. The effective
date of these modifications is September 1, 2005.



1.  
Paragraph (b) of section 10.12 Services for Which Enrollees Can Self-Refer is
amended to read as follows:

 

b)  
Vision Services

 
The Contractor will allow its Enrollee to self-refer to any participating
provider of vision services (optometrist or ophthalmologist) for refractive
vision services as described in Appendix K of this Agreement.
 

2.  
Section 21.5 Payment in Full is amended to read as follows:

 
Contractor must limit participation to providers who agree that payment received
from the Contractor for services included in the Benefit Package is payment in
full for services provided to Enrollees, except for the collection of applicable
co-payments for Enrollees as provided by law.
 

3.  
The definition of Covered Services in Appendix K New York State Department of
Health Family Health Plus Prepaid Benefit Package Definitions of Covered and
Non-covered Services is amended to read as follows:

 
The categories of services in the FHPlus Benefit Package, including optional
covered services, shall be provided by the Contractor to Enrollees when
medically necessary under the terms of this Agreement. The definitions of
covered services herein are in summary form; the full description and scope of
each of the FHPlus covered services are set forth in the applicable NYS Medicaid
Provider Manual, except for the Vision Care benefit for FHPlus Enrollees which
is described in Appendix K herein.
 

4.  
The definition of Vision Care in Appendix K New York State Department of Health
Family Health Plus Prepaid Benefit Package Definitions of Covered and
Non-covered Services is amended to read as follows:

 

A)  
Covered Services include emergency vision care, and the following preventive and
routine vision care provided once in any twenty-four (24) month period:

 

i)  
one eye examination;

ii)  
either: one pair of prescription eyeglass lenses and a frame, or prescription
contact lenses when medically necessary; and

iii)  
one pair of medically necessary occupational eyeglasses.



 

B)  
An ophthalmic dispenser fills the prescription of an optometrist or
ophthalmologist and supplies eyeglasses or other vision aids upon the order of a
qualified practitioner.

 

C)  
FHPlus Enrollees may self-refer to any Participating Provider of vision services
(optometrist or ophthalmologist) for refractive vision services not more
frequently than once every twenty-four (24) months.

 

D)  
If the Contractor does not provide upgraded frames or additional features that
the Enrollee wants (such as scratch coating, progressive lenses or photo-gray
lenses) as part of its covered vision benefit, the Contractor cannot apply the
cost of its covered eyeglass benefit to the total cost of the eyeglasses the
Enrollee wants and bill only the difference to the Enrollee. The Enrollee can
choose to purchase the upgraded frames and/or additional features by paying the
entire cost of the eyeglasses as a private customer. For example, if the
Contractor covers standard bifocal eyeglasses and the Enrollee wants no-line
bifocal eyeglasses, the Enrollee must choose between taking the standard bifocal
glasses or paying the full price for the no-line bifocal eyeglasses (not just
the difference between the cost of bifocal lenses and no-line lenses). The
Enrollee must be informed of this fact by the vision care provider at the time
that the glasses are ordered.

 

E)  
Contact lenses are covered only when medically necessary. Contact lenses shall
not be covered solely because the FHPlus Enrollee selects contact lenses in lieu
of receiving eyeglasses.

 

F)  
Coverage does not include the replacement of lost, damaged or destroyed
eyeglasses.

 

G)  
The occupational vision benefit for FHPlus Enrollees covers the cost of
job-related eyeglasses if that need is determined by a Participating Provider
through special testing done in conjunction with a regular vision examination.
Such examination shall determine whether a special pair of eyeglasses would
improve the performance of job-related activities. Occupational eyeglasses can
be provided in addition to regular glasses but are available only in conjunction
with a regular vision benefit once in any twenty-four (24) month period. FHPlus
Enrollees may purchase an upgraded frame or lenses for occupational eyeglasses
by paying the entire cost as a private customer. Sun-sensitive and polarized
lens options are not available for occupational eyeglasses.

 

5.  
The attached Appendix L Approved Capitation Rates for the FHPlus Program is
substituted for the period beginning September 1, 2005.

 
All other provisions of said AGREEMENT shall remain in full force and effect.
 


 

IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT as of the
dates appearing under their signatures.
 


 
CONTRACTOR SIGNATURE   STATE AGENCY SIGNATURE
 


 
By: /s/ Todd S. Farha    By: /s/ Donna Frescatore  
 
Todd S. Farha      Donna Frescatore  
Printed Name      Printed Name


Title: President & Chief Executive Officer  Title: Deputy Director, OMC 


Date: 8/11/05     Title: 10/13/05   


State Agency Certification:
In addition to the acceptance of this contract, I also certify that original
copies of this signature page will be attached to all other exact copies of this
contract.


STATE OF FLORIDA )
) SS.:
County of Hillsborough )


On the 11th  day of August 2005, before me personally appeared Todd S. Farha, to
me known, who being by me duly sworn, did depose and say that he resides at
Tampa, Florida, that he is the President and CEO of Wellcare of New York , the
corporation described herein which executed the foregoing instrument; and that
he signed his name thereto by order of the board of directors of said
corporation.


(Notary)


/s/ Kathleen R. Casey


STATE COMPTROLLER’S SIGNATURE  Title:      




Date:      


 


 

Appendix L
 
Family Health Plus
 
Approved Capitation Payment Rates
 
For the FHPlus Program
 


 


 

FHPlus
Appendix L
September 1, 2005


--------------------------------------------------------------------------------




WELLCARE OF NEW YORK, INC.
 
Family Health Plus Rates
 
Effective September 1, 2005
 

         
 
Optional
benefits covered
 
 
 
 
 
 
County
 
 
 
 
 
Adults with
Children 19-64
 
 
 
 
 
Adults without
Children 19-29
 
 
 
 
 
Adults without
Children 30-64
 
 
 
 
 
Maternity Kick
Family
Planning
 
Dental
 
Albany
 
 
$242.76
 
 
$301.45
 
 
$348.82
 
 
$4,661.82
 
 
Yes
 
 
Yes
 
 
Columbia
 
 
$268.10
 
 
$299.75
 
 
$414.05
 
 
$4,661.82
 
 
Yes
 
 
Yes
 
 
Dutchess
 
 
$217.45
 
 
$268.25
 
 
$325.09
 
 
$4,661.82
 
 
Yes
 
 
Yes
 
 
Greene
 
 
$268.10
 
 
$299.75
 
 
$414.05
 
 
$4,661.82
 
 
Yes
 
 
Yes
 
 
New York City
 
 
$202.20
 
 
$196.86
 
 
$298.34
 
 
$4,834.20
 
 
Yes
 
 
Yes
 
 
Orange
 
 
$217.45
 
 
$268.25
 
 
$325.09
 
 
$4,661.82
 
 
Yes
 
 
Yes
 
 
Rensselaer
 
 
$242.76
 
 
$301.45
 
 
$348.82
 
 
$4,661.82
 
 
Yes
 
 
Yes
 
 
Rockland
 
 
$246.82
 
 
$298.20
 
 
$318.46
 
 
$4,661.82
 
 
Yes
 
 
Yes
 
 
Ulster
 
 
$217.45
 
 
$268.25
 
 
$325.09
 
 
$4,661.82
 
 
Yes
 
 
Yes
 



 


 